Citation Nr: 1740950	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-09 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).   


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran active duty service in the United States Army from April 1969 to April 1971, during which he was awarded the Purple Heart, the Bronze Star with "V" device, the Air Medal, the Army Commendation Medal, and the Combat Infantryman's Badge.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  The matter was remanded in March 2015.  While the case was in Remand status, the rating for the PTSD was increased to 70 percent disabling effective February 17, 2010, the date of the claim for an increase.


FINDING OF FACT

The Veteran's PTSD is not manifested by total occupational and social impairment, due to associated symptoms at any time during the appeal period.  The Veteran was employed through most, if not all the period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for PTSD have not been met at any point during the pendency of this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of its previous remand.

The Board notes that in an August 2015 rating decision, the Veteran was granted a 70 percent disability rating for PTSD, effective February 17, 2010, the date of the claim for increase.  He did not indicate satisfaction with that rating and the appeal continues

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

Rating Schedule for PTSD 

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting one's self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most or even some of the enumerated symptoms to award a specific rating.  See Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms and a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency and duration.  Vazquez-Claudio, 713 F.3d at 118.

Because some of the Veteran earlier treatment notes in the appeal period relevant to this appeal assign a Global Assessment of Function (GAF) score under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; a child frequently beats up younger children, is defiant at home, and is failing at school).  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or coworkers).  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.

Lay Evidence 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends in his November 2016 Appellate Brief that the previous VA examination did not adequately assess his condition in that he had reported intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and, disorientation to time or place amongst other symptoms associated with the 100 percent rating for PTSD, warranting a rating in excess of 70 percent.  He adds that the GAF score of 60 previously assigned by VA's in and of itself strongly supports his contention that his PTSD is more severe than as represented by VA.  The Veteran stated in his testimony that he is treated regularly for PTSD and he takes several medications.  Specifically, he asserts that his symptoms include impaired memory, anxiety and unexpected panic attacks, which has increased irritability and hostility towards others.  

Facts and Analysis

The record indicates that, directly preceding February 2010 effective date for his 70 percent increased rating, the Veteran reported for an PTSD treatment examination at a VA facility in January 2010.  The results of his Mental Status Examination indicated that the Veteran was alert, oriented and casually groomed; his mood was anxious and he had a blunted affect with fleeting eye contact; he was easily irritated; he was defensive; and he exhibited ruminative worries.  However, the Veteran's VA provider further found that the Veteran's conversation was coherent and relevant, with normal tempo and volume; his thought processes were organized without hallucinations or delusions; there were no indications of suicidal ideations; and, although the Veteran endorsed intrusive thoughts, they were without dissociations.  A higher rating is not demonstrated by this or other records one year prior to the February 2010 effective date.

In April 2010, the Veteran underwent a VA examination.  Based on the Veteran reports, the April 2010 VA examiner found that the Veteran's current psychological functioning included nightmares, increasing isolation, hypervigilance in crowds, and an increasing number of anxiety attacks in the last two or three years, during which the Veteran experiences tightness in his chest, a racing heart and disorientation.  In regard to social and occupational functioning, the Veteran exhibited irritability with customers and, consequently, his duties were modified to avoid customer contact.

The VA examiner's findings in the Mental Status Examination were the Veteran was appropriately dressed and groomed; he was alert and oriented in all spheres; he sustained attention and concentration for the duration of the evaluation; his eye contact was appropriate and within normal limits during the evaluation; his thought processes appeared rational; the Veteran's mood at the time of the evaluation was euthymic and his affect was blunted; his speech was normal in all respects; he was cooperative throughout the session; and his insight and judgment were fair.  

Additionally, the examiner found that there was no evidence of impairment in thought processes or communication; the Veteran denied current and past suicidal ideation, intent, plan, and attempt; there was no evidence for any lethality; the Veteran endorsed a history of anxiety attacks occurring approximately twice per week; he denied a history of aggression towards others; and he denied a history of obsessive or compulsive tendencies.  Moreover, there was no evidence for thought disorder; he denied concerns for attention memory and concentration; he reportedly sleeps a total of four to five hours per night, indicating that he awakens from nightmares at least once per night; he denied any changes in appetite; and he adequately manages all activities of daily living independently.

PTSD was diagnosed.  A GAF of 70, due to PTSD alone was entered; a GAF of 65, due to impact of alcohol was reported.

In stating his summary and conclusions, the examiner noted that according to the Veteran's reports, he is experiencing a slight increase in post-traumatic stress disorder symptoms; however the medical records do not support it has this and in fact supports rather a decrease in the Veteran's symptoms in response to medication.  The examiner further noted that reports and the record indicated an increase in alcohol consumption, which likely accounts for the increase in symptoms.  He added that the Veteran was not proceeding with therapy, which would likely help to reduce his symptomatology.  

The examiner also stated that the Veteran remains employed; his duties have been modified, but he denies decrease in work productivity; he further indicated his employers are supportive of a flexible work schedule; and he is able to make up hours.  

The Veteran's PTSD treatment examinations between January 2012 and November 2012 produced Mental Status Examination findings of anxious mood; blunted affect, with fleeting eye contact; easily irritated; defensive; the Veteran can make decisions impulsively; his conversation is coherent and relevant, with normal tempo and volume; his thought processes are organized, without hallucinations or delusions; he has ruminative worries; he endorses intrusive thoughts without dissociations; and by report, there is no suicidal ideation or intent. A GAF of 60 was recorded.

Another VA examination followed in June 2013.  The same GAF of 60 was recorded.  Regarding occupational and social impairment, the June 2013 VA examiner found deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

In addressing the PTSD criteria, the June 2013 VA examiner found that the Veteran re-experienced the traumatic event by recurrent and distressing recollections of the event including images thoughts or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and by physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The examiner found that the Veteran persistently avoided stimuli associated with the trauma by efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; a feeling of detachment or estrangement from others; a restricted range of affection; and a sense of a foreshortened future.

Other findings included persistent symptoms of increased arousal, included difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startled response.  The VA examiner found that the PTSD symptoms described above cause clinically significant distress or impairment in social occupational or other important areas of functioning.

The VA examiner found the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; flattened affect; disturbances in motivation and mood; difficulty in establishing work and social relationships; and difficulty adapting to stressful circumstances including work or a work like setting.  However, the examiner also found that the Veteran is capable of managing his financial affairs.

The Veteran's PTSD treatment examinations between June 2013 and February 2014 produced Mental Status Examination findings of anxious mood; blunted affect, with fleeting eye contact; easily irritated; defensive; the Veteran can make decisions impulsively; his conversation is coherent and relevant, with normal tempo and volume; his thought processes are organized, without hallucinations or delusions; he has ruminative worries; he endorses intrusive thoughts without dissociations; and by report, there is no suicidal ideation or intent.  The diagnosis was PTSD.  The reported GAF was 60.

Examinations for the period March 2014 to May 2015 included Mental Status Examination findings of alert; grossly oriented to person, place and time; cooperative; good grooming; good eye contact; no psychomotor agitation or retardation; speech and volume were normal; speech rate was regular; dysphoric mood; broad affect; thought processes were linear and goal directed; thought content was without delusions or paranoia; no suicidal ideation; no homicidal ideation; no perceptual abnormalities; good insight; good judgment; intact recent memory; and intact remote memory.

Using the DSM - V in this period, assessments were PTSD, chronic, moderate, with some examiners including in their assessments panic disorder, agoraphobia, unspecified depressive disorder, and generalized anxiety disorder. 

In an April 2015 VA examination, the VA examiner diagnosed the Veteran with PTSD, panic disorder and agoraphobia.  The examiner assigned a GAF score of 40.  Additionally, the April 2015 VA examiner found total occupational and functional impairment.

The April 2015 VA examiner found that the Veteran re-experienced the traumatic event by recurrent and distressing recollections of the event including images thoughts or perceptions; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring, including a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur on awakening or when intoxicated; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and by physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  

The Veteran persistently avoided stimuli associated with the trauma by efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; a feeling of detachment or estrangement from others; and a restricted range of affection.

The examiner noted persistent symptoms of increased arousal, included difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startled response.  The April 2015 VA examiner found that the PTSD symptoms described above cause clinically significant distress or impairment in social occupational or other important areas of functioning.

The April 2015 VA examiner found the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances in motivation and mood; difficulty in establishing work and social relationships; difficulty adapting to stressful circumstances including work or a work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; and impaired impulse control, such as unprovoked irritability with periods of violence.  

Nonetheless, the April 2015 VA examiner found the Veteran capable of managing his financial affairs.

The Veteran underwent another VA examination in June 2015, in which the VA examiner stated the Veteran's current diagnosis as PTSD.  However, the June 2015 VA examiner found the Veteran's occupational and social impairment to be occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In addressing the PTSD criteria, the June 2015 VA examiner found that the Veteran directly experienced traumatic event(s) and learned that the traumatic event(s) occurred to a close family member or close friend; cases of actual or threatened death having been violent or accidental; or experienced repeated or extreme exposure to aversive details of the traumatic events.  

The June 2015 VA examiner found that the Veteran experienced the recurrent, involuntary and distressing memories of the traumatic event(s); recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event(s); intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s); and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events.

The examiner found that the Veteran persistently avoided stimuli associated with the traumatic event(s) by avoidance or efforts to avoid distressing memories, thoughts or feelings about or closely associated with the traumatic event(s) and avoidance or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events(s).

Further, there were findings of negative alterations in cognitions and mood associated with the traumatic event(s), beginning or worsening after the traumatic event(s) occurred include persistent and exaggerated negative beliefs or expectations about oneself, others, or the world (e.g., "I am bad; " "No one can be trusted;" "The world is completely dangerous;" "My whole nervous system is permanently ruined" ).  Additionally, the VA examiner found there were persistent, distorted cognitions about the cause or consequences of the traumatic event(s) that lead to the individual to blame himself/herself or others; persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); and markedly diminished interest or participation in significant activities.

Other findings included marked alterations in arousal and reactivity associated with the traumatic event(s), beginning or worsening after the traumatic event(s) occurred, include irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startled response; problems with concentration; and sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).

The examiner found that the PTSD symptoms described above cause clinically significant distress or impairment in social occupational or other important areas of functioning.

The examiner found the Veteran's symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing effective work and social relationships; and difficulty in adapting to stressful circumstances including work or a work like setting.

The examiner's behavioral observations included the Veteran's appearance was consistent with his stated age; he was dressed casually and appropriately in neat and clean clothes and presented alone; grooming and hygiene were good; the Veteran was fully oriented to person, place and time; he was generally cooperative and talked openly about his experiences, but appeared a little irritable at first; eye contact was fair; concentration was fair; memory appeared intact and the Veteran's level of abstraction appeared adequate; speech was normal in volume and rate; thought process was coherent and logical, with no evidence of psychosis or mania; the Veteran's mood appeared neutral; affect was congruent with mood; the Veteran  denied suicidal ideation; he denied homicidal ideation; there was no evidence of formal thought disorder; the Veteran denied auditory and visual hallucinations; he did not endorse any obsessive thoughts or ritualistic behavior consistent with a diagnosis of OCD (obsessive compulsive disorder); there was no evidence of impaired impulse control; there were no reckless or inappropriate behaviors; there was no impairment in communication or thought process; and the Veteran's insight and judgment appeared to be good.

The examiner observed that, based on the Veteran's self-reporting and medical records, it does not appear that his condition has worsened.  He further observed that, although the Veteran's reports indicate that his level of symptoms are consistent with his last assessment, during the interview on a number of occasions the Veteran reported information about his functioning which appeared inconsistent with medical records and what he had indicated to other providers.

In an August 2015 addendum, the June 2015 VA examiner completed his compliance with the Board's March 2015 remand directives.  In reviewing the June 2013 VA examination, discussed above, he observed that the June 2013 VA examiner did not provide a complete account of the Veteran's functioning in all domains to the degree necessary to support his assessment of the Veteran's level of functioning.  The June 2013 VA examiner had assigned a GAF score of 60, which indicates "[m]oderate symptoms or moderate difficulty in social, occupational or school functioning," as indicated by DSM-IV.

The June 2015 VA examiner concluded that the June 2013 VA examination findings do not change his own previous conclusions, stated above, that it did not appear that the Veteran's condition had worsened; his reports were inconsistent with reports to previous providers, but that his reports of symptoms to the June 2015 VA examiner appeared consistent with his last assessment. 

However, the June 2015 VA examiner also concluded that the June 2013 VA examiner's GAF score of 60, while not sufficiently supported by the June 2013 VA examiner's narrative, is also not consistent with the June 2015 VA examiner's own assessment.  He explained that, based on the Veteran's self-reporting and the review of the Veteran's records, it is his opinion that the Veteran's impairment falls in the mild range (GAF: 61-70), which indicates "some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships."  The examiner added that this is consistent with his finding on the June 2015 VA examination of "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

As set forth earlier in this decision, the criteria for a 100 percent disability rating under the General Rating Formula for Mental Disorders applicable to Diagnostic Code 9411 include total occupational and social impairment, due to such symptoms as:  Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The findings of the April 2010 VA examination, discussed above, do not rise to the level of the General Rating Formula.  For example, the Veteran did not exhibit gross impairment in thought processes or communication, but rather sustained attention and concentration for the duration of the evaluation and his thought processes appeared rational. That examiner also found that there was no evidence of impairment in thought processes or communication or evidence for thought disorder.  The Veteran was not disorientated to time or place, but was alert and oriented in all spheres.  Nor did he did show signs or inclinations of engaging in grossly inappropriate behavior, but was cooperative throughout the session, with fair insight and judgment.  Rather than indication of an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), the Veteran appeared able to manage adequately all activities of daily living independently.  In regard to the social and occupational functioning, the April 2010 VA examiner found the extent of the Veteran's impairment in social and occupational functioning to be irritability with customers and, consequently, his duties had been modified to avoid customer contact.

Similarly, in the Veteran's PTSD treatment examinations which followed between January 2012 and November 2012, Mental Status Examination findings included coherent and relevant conversation, with normal tempo and volume; organized thought processes, without hallucinations or delusions; and no suicidal ideation or intent.  The assigned GAF score of 60 assigned by the several treatment providers is on the border of moderate and mild symptoms.

Although, the June 2013 VA examiner found occupational and social impairment deficiencies in most areas, such as work, family relations, judgment, thinking, and/or mood, as well as significant distress or impairment in social, occupational or other important areas of functioning generally, the June 2013 VA examiner also assigned a GAF score of 60.

The Veteran's PTSD treatment examinations between June 2013 and February 2014 again produced Mental Status Examination findings, which included coherent and relevant conversation, with normal tempo and volume; organized thought processes, without hallucinations or delusions; and no suicidal ideation or intent.  Once again, the providers assigned a GAF score of 60.

As also discussed above, March 2014 to May 2015 examinations included findings of alert; grossly oriented to person, place and time; cooperative; good grooming, as well as normal speech; linear and goal directed; thought content was without delusions or paranoia; no suicidal ideation; no homicidal ideation; no perceptual abnormalities; good insight; good judgment; intact recent memory; and intact remote memory.  Assessments were PTSD, chronic, moderate.

In the Veteran's April 2015 VA examination, discussed above, the VA examiner made a finding of total occupational and functional impairment.  Additionally, among his findings of symptoms were near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impairment of short and long term memory, for example, retention of only highly learned material, while forgetting to complete tasks; obsessional rituals which interfere with routine activities; and impaired impulse control, such as unprovoked irritability with periods of violence.  These findings are not deemed to be as credible as other evidence on file, given the significant difference with all other reports, both shortly before and immediately after.  These findings appear to rely heavily on history and findings reported on this examination that are at variance with others reported before and after.

The foregoing findings of symptoms and the states or symptoms on either side of a GAF score of 40 would appear to support a disability rating of 100 percent under the General Rating Formula for Mental Disorders applicable to Diagnostic Code 9411.  For example, findings of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively and obsessional rituals which interfere with routine activities suggest the intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) under the General Rating Formula and one of the examples under a GAF score of 40.  The impairment of short and long term memory seems directly related to the General Rating Formula's memory loss for names of close relatives, own occupation or own name.  The finding of impaired impulse control, such as unprovoked irritability with periods of violence, suggests the persistent danger of hurting others under the General Rating Formula.

However, the findings of the April 2015 VA examiner, are, as noted, overall inconsistent with his findings made during the Veteran's treatment examinations for PTSD, otherwise made before and after, which were mentioned earlier in this decision as part of a group of examinations in the period of March 2014 to May 2015.  April and May 2015 findings of the Veteran's thought processes being linear and goal directed, as well as having good insight and good judgment, are inconsistent with his VA examination findings in the same month of April of total occupational and functional impairment; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or obsessional rituals, severe or otherwise, as is also found under the 41-50 range of GAF scores, just above 40.  April and May 2015 findings of intact recent memory and intact remote memory are utterly inconsistent with his April 2015 VA examination finding of impairment of short and long term memory.

The reason for the foregoing inconsistencies in findings eludes the Board.  However, because of them, the Board finds the April 2015 VA examination findings to be of limited probative value for the reasons cited.

Although the June 2015 VA examiner's made some findings generally consistent with significant distress or impairment in social, occupational or other important areas of functioning, similar to most of the previous examinations above, his behavioral observations included neat and clean clothes; grooming and hygiene were good; the Veteran was fully oriented to person, place and time; generally cooperative; fair concentration; intact memory; was coherent and logical thought process, with no evidence of psychosis or mania; no suicidal or homicidal ideations; no evidence of formal thought disorder; no auditory and visual hallucinations; no obsessive thoughts or ritualistic behavior consistent with a diagnosis of OCD (obsessive compulsive disorder); no reckless or inappropriate behaviors; no impairment in communication or thought process; and the Veteran's insight and judgment appeared to be good.

Significantly, besides noting that the PTSD symptoms of previous examinations are consistent, the June 2015 VA examiner further observed that the medical records demonstrated for the most part a general pattern of stability in Veteran's condition.  The June 2015 VA examiner noted as examples that the Veteran's treatment notes from August 2010 indicated improvement in nightmares, anger and intrusions and work is going well; the January 2012 treatment provider noted that anger, irritability and anxiety has partially improved; the May 2014 provider noted that symptoms are much less than in the past and the "[V]eteran can deal with it much better."  

In discussing the previous GAF score of 60 from the June 2013 VA examination, the June 2015 VA examiner did not accept that score's moderate symptoms affecting function; rather, a mild range of symptoms (GAF 61-70) was appropriate and was consistent with his own findings of occasional decrease in work efficiency; intermittent periods of inability to perform occupational tasks; generally functioning satisfactorily; with normal routine behavior, self-care and conversation.

Review of the record reveals that the Veteran was employed for most or all of the appeal period.  While there is some indication that he was attempting to reduce hours in anticipation of retirement it is not shown this was due to service connected disability.  As such, the issue of a total rating has not been raised by the Veteran or by the evidence.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Conclusion 

The Board has carefully reviewed and considered the Veteran's reports during examinations, as they appear throughout the record.  The Board has considered the statements of the Veteran's immediate supervisor, D.K., in particular his May 2015 statement, giving details of the Veteran's diminished work productivity.  Moreover, the Board has reviewed with particular care the Veteran's testimony from his Board hearing.  

As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and others are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  The Board recognizes that in increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102   (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

However, the Board must emphasize that they are not competent to diagnose or interpret accurately the origins or severity of the Veteran's PTSD, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There are no probative findings and opinions in the record contrary to the findings and conclusions of the June 2015 VA examiner and the other VA examiners and treatment providers, other than the findings of the April 2015 VA examiner.  However, as discussed at great length above, the April 2015 VA examiner's findings are inconsistent with the findings in the numerous VA examinations and treatment examinations in the record.  For those reasons, the April 2015 examination findings have been assigned limited probative weight.  

The June 2015 VA examiner in particular explained the reasons for his conclusions, based on accurate characterizations of the evidence of record, detailed findings and extensive review of the findings of previous examinations.  That VA examiner, as well as the other examiners and providers, did not find the criteria necessary for the Veteran to attain a 100 disability rating for the period at issue and their overall findings upon examination are entitled to substantial probative weight.

For the reasons stated throughout this decision, the Board finds that the record does not contain supporting medical findings, an adequate opinion or related factors to indicate the criteria for a disability rating under the beyond 70 percent.   

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


